Citation Nr: 0932163	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative intervertebral disc disease of the cervical 
spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1999 to May 2005.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Buffalo, New York. 

A hearing was held before the undersigned Veterans Law Judge 
in June 2008.  The Board remanded the instant claim for 
further development in February 2009.  


FINDINGS OF FACT

From the award of service connection, May 9, 2005, the 
service-connected degenerative intervertebral disc disease of 
the cervical spine is not shown to have caused any 
incapacitating episodes, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, combined cervical spine range of motion not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for degenerative intervertebral disc disease of 
the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's degenerative intervertebral disc disease claim 
arises from an appeal of the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
In any event, the Veteran was sent notice letters in June 
2006, April 2007, and May 2008 that provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a June 2008 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Evaluation-General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims files. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  See also 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2009); see also 38 C.F.R. 
§ 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that, 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Cervical Spine

By an August 2006 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine; an initial 10 percent evaluation was assigned under 
Diagnostic Code 5243, intervertebral disc syndrome, effective 
May 9, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). 

All spinal disabilities, with the exception of intervertebral 
disc syndrome based on incapacitating episodes, are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The rating criteria for the spine were amended 
effective September 26, 2003. See 68 Fed. Reg. 51, 454-51, 
458 (Aug. 27, 2003).  Because VA received the Veteran's claim 
for service connection for degenerative disc disease of the 
cervical spine in November 2005, only the revised criteria 
are applicable.  The rating criteria provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).

The Schedule for Rating Disabilities also provides that 
intervertebral disc syndrome may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under the formula 
for rating intervertebral disc syndrome, a 20 percent 
evaluation is for assignment with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the previous 12 months; and a 60 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Analysis 

The evidence shows that the Veteran does not meet the 
criteria for a higher initial evaluation in excess of 10 
percent for his cervical spine disability under the rating 
criteria outlined above.  

Here, August 2006 and March 2009 VA examination reports do 
not show that the Veteran meets the criteria for an initial 
20 percent evaluation, namely, forward flexion of the 
cervical spine limited to greater than 15 degrees but not 
greater than 30 degrees, combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  On the contrary, VA examination of the 
cervical spine conducted in August 2006 revealed forward 
flexion to 60 degrees and a combined range of motion of 340 
degrees.  In March 2009, VA examination revealed flexion of 
the cervical spine to 45 degrees, and a combined range of 
motion of 335 degrees.  (See, August 2006 and March 2009 VA 
examination reports).  Notably, the March 2009 VA examiner 
indicated that there was no evidence of muscle spasm or 
postural abnormalities of the spine.  

The record also contains a November 2008 private treatment 
report from the Veteran's chiropractor which indicated that 
cervical flexion and rotation were reduced, but no specific 
range of motion findings were reported.  Tenderness and 
muscle spasms were noted; however, ambulation was normal, 
straight leg raises were negative, and reflex and motor 
testing were all within normal limits.  

Again, based on the foregoing range of motion findings, the 
evidence shows that the Veteran does not meet the criteria 
for a higher initial evaluation in excess of 10 percent for 
his cervical spine disability under the rating criteria. 

As for an evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the August 2006 and March 2009 VA examiners 
specifically stated that the Veteran was not shown to have 
had any incapacitating episodes caused by his degenerative 
intervertebral disc disease.  Thus, consideration of the 
Veteran's service-connected cervical spine degenerative disc 
disease under this formula, is not for application.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Further, as a neurological examination (e.g., sensory, motor 
and reflexes) of the Veteran was essentially normal in August 
2006 and March 2009, the service-connected degenerative 
intervertebral disc disease of the cervical spine does not 
give rise to any neurological disability that is evaluated 
under the Diagnostic Codes related to the radicular groups or 
the musculospiral nerve.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8510, 8511, 8512, 8514 (2009).  In so finding, the 
Board recognizes that the Veteran has been treated for 
"symptoms" of cervical radiculopathy and cervical brachial 
syndrome.  See also Chiropractic Initial Consultation, 
November 2008, and VA Clinical Note, May 2007.  A November 
2005 electromyogram (EMG) was "minimally abnormal" in that 
it demonstrated mild right median entrapment at the wrist.  
The VA neurologist attributed this deficit to carpal tunnel 
syndrome; he further noted that there was no 
electrodiagnostic evidence of cervical radiculopathy.  
Private treatment records from May 2008 also document 
radiating pain and the Veteran provided testimony to the same 
at his June 2008 hearing.  

In February 2009, the Board specifically remanded the present 
appeal for the purpose of determining whether the Veteran's 
cervical spine disability resulted in any neurological 
symptomatology.  Notably, the March 2009 VA examination was 
unable to identify any neurological symptomatology associated 
with the Veteran's cervical spine disability.  In so finding, 
he noted that the Veteran denied having any 
neurological/radicular symptoms in his extremities, including 
radiating numbness, tingling, or specific pain.  The examiner 
further explained that the Veteran's pain was isolated to his 
neck, low back, and left shoulder and that he had normal 
strength and peripheral nerve findings.  There was simply no 
evidence of motor, sensory, muscle, or reflex impairments.  
Therefore, based on the objective evidence of record, 
separate ratings for neurological abnormalities are not 
warranted here. 

With regard to establishing loss of function of the cervical 
spine due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
record contains numerous complaints of and treatment for neck 
pain, tenderness, and stiffness.  For example, VA treatment 
records from September 2005 to the present show that the 
Veteran has been prescribed flexeril for pain and that he has 
used a TENS unit to reduce such symptomatology.  At his June 
2008 hearing before the undersigned, the Veteran stated that 
he experienced headaches, and "tightness" going down both 
sides of his neck, and his symptoms interfere with his sleep.  
He further stated that he does not have frequent neck spasms, 
but doing "anything physical" causes him a lot of pain.  
During a May 2007 VA pain management consultation, the 
Veteran described his neck pain as a "constant aching," 
which reached a 2/10 in severity on the pain scale, 
increasing to a 3/10 at night (as aggravated by moving and 
stretching).  Private chiropractic reports dated November 
2008 to March 2009 similarly show that the Veteran endorsed 
having neck pain of 3/10 on the pain scale, increasing to a 
7/10 with sudden movements or turning of the head.  

The Board acknowledges the Veteran's subjective complaints of 
pain, as well as the objective findings tenderness upon 
palpation and pain following repetitive motion.  See VA 
Examination, March 2009; see also Chiropractic Initial 
Consultation, November 2008.  However, such evidence does not 
demonstrate additional functional limitation due to pain, 
weakness, fatigability or incoordination such as to enable a 
finding that the Veteran's disability picture more nearly 
approximates the higher evaluation.  In fact, the August 2006 
VA examiner expressly found that there was no change in range 
of motion or pain due to repetitive flexion/extension of the 
cervical spine.  Similarly, the March 2009 VA examiner stated 
that there were no additional limitations in his cervical 
spine range of motion with repetitive movements.  

As such, the Board finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected 
degenerative joint disease of the cervical spine are 
contemplated in the currently assigned 10 percent initial 
rating.  There is no indication that pain, due to disability 
of the cervical spine, caused functional loss greater than 
that contemplated by the currently assigned 10 percent 
initial evaluation assigned by the RO.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.

In sum, the Veteran's service-connected degenerative 
intervertebral disc disease of the cervical spine does not 
meet the criteria for an initial 20 percent evaluation; nor 
does the evidence support separate ratings for any related 
neurological abnormalities.  Accordingly, the Veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
his degenerative intervertebral disc disease of the cervical 
spine.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



ORDER

An initial evaluation in excess of 10 percent for 
degenerative intervertebral disc disease of the cervical 
spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


